DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 8/25/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 include the limitations of “transmitting…a boot parameter”, “receiving a user request to launch the application with a selected activity”, and “automatically activating the boot parameter in response to the user request.”  These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s sole disclosure in its specification in regard to employing a boot parameter is:

    PNG
    media_image1.png
    208
    694
    media_image1.png
    Greyscale

Applicant has claimed a computer programmed to first transmit a boot parameter, then receive a user request, and then activate the boot parameter in response to the user request.  Applicant’s disclosure, however, is the computer is programmed such that first the user request is received, then the boot parameter is configured in response to that request, and then the boot parameter is transmitted in order to execute the application.  These two are demonstrably different computer programs and the disclosure of the latter does not provide written description support for claiming the former.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 both recite the limitation "the system of Claim 12" .  There is insufficient antecedent basis for this limitation in the claim.

  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 10-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4-8, 10-11, and 13-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 10, and 20 the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity, in terms of a human being performing
a […] method for providing contextual information regarding available game activities, the method comprising:
maintaining […] a list of activities associated with at least one [game]; 
receiving […] information […] associated with an availability of an activity to a user […]; 
allowing p…] access to the information in a unified way […]
determining, based on the information, […] contextual information for an available activity; and 
generating [a display] having the contextual information associated with one or more of the available activities, the [display] including […] the contextual information corresponding to one or more of the one or more available activities;
[…]
receiving a user request to [play a game] with a selected activity […];
[…] activating [the game] in response to the user request […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an “application”, a “user interface”, “transmitting a boot parameter”, a “processor”, a “memory”, a “program executable”, a “client”, a “server”, a software “platform”, a uniform data platform with a uniform data model, a uniform data system SDK  using a UDS data model, and/or a “non-transitory computer readable storage medium”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an “application”, a “user interface”, “transmitting a boot parameter”, a “processor”, a “memory”, a “program executable”, a “client”, a “server”, a software “platform”, a uniform data platform with a uniform data model a uniform data system SDK using a UDS data model, and/or a “non-transitory computer readable storage medium”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification as well as, e.g., paragraph 16 in regard to “transmitting a boot parameter”.  See, e.g., p29 regarding employing a uniform data system SDK using a UDS data model.

Response to Arguments
	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    312
    717
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant does not cite any legal authority in support of its argument that it has claimed a “practical application”.  “Practical application” is not one of the prongs of the two-part Mayo test and is, instead, a burden put on the Examiner by the Office in order to sustain a rejection under that test.  Applicant does not claim a “practical application,” at a minimum, to the extent that Applicant does not claim any improvement in regard to the “automatic triggering of [a] boot parameter” and instead generally links the use of a judicial exception to this particular technological environment or field of use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715